Case 5:18-cr-00030-SMH-MLH Document 220 Filed 03/01/21 Page 1 of 1 PageID #: 3270




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 18-00030-01

 VERSUS                                           CHIEF JUDGE S. MAURICE HICKS, JR.

 DAVID D. DEBERARDINIS (01)                       MAGISTRATE JUDGE HORNSBY

                                           ORDER

          For the reasons assigned in the Report and Recommendation of the Magistrate

  Judge previously filed herein (Record Document 200), and having thoroughly reviewed

  the record, including the written objections filed, and concurring with the findings of the

  Magistrate Judge under the applicable law;

          IT IS ORDERED that Defendant is found competent to stand trial.

          THUS DONE AND SIGNED at Shreveport, Louisiana, this the 1st day of March,

  2021.
